Powell, J.
We shall discuss only the matter referred to in the second headnote. There was an attempt to impeach one of the State’s witnesses by proof of contradictory statements. There was other testimony corroborating him as to the facts concerning which he testified. The court instructed the jury: “One of the modes of impeaching a witness [is] by proof of contradictory statements previously made by him as to matters relevant to his testimony *638and to the case. When a witness is successfully contradicted as to a material matter, his credit as to other matters is for the jury. But if a witness swear wilfully falsely, his testimony ought to be disregard entirely unless corroborated by circumstances or other unimpeached evidence. It is for the jury to determine the credit to be given his testimony where impeached for general bad character or for contradictory statements out of court. You will understand now, where an attempt is made to impeach a witness by proof of contradictory statements made out of court (and that is one of the modes of impeachment under the law), it is for the jury to say whether or not that attempt has been successful. If the jury believe that the attempt has been successful, the jury -ought to disregard the testimony of the witness' — if you believe that the witness was impeached for contradictory statements made out of court. If the jury do not believe that the attempt has been successful, why, then, the jury will not regard the evidence in the case so far as it relates to the impeachment of the witness.” This, we hold, correctly stated the rule. See Powell v. State, 101 Ga. 9 (29 S. E. 309, 65 Am. St. R. 277); Smith v. State, 109 Ga. 479 (35 S. E. 59). Judgment affirmed.